EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Yoshiko Ito on 4-6-2022.
	The Examiner’s amendment is made with respect to the claims filed on 2-18-2022. Please amend claims 1 and 6 as seen below. 
	Amend Claim 1 as follows:
A vehicle control system for vehicle, the vehicle control system comprising: a traveling controller configured to: 
perform a traveling control of an own vehicle, on a basis of map information,
positioning information that indicates a position of the own vehicle by means of a satellite
navigation, and lane line information acquired as traveling environment information and
related to a lane line ahead of the own vehicle; 
calculate estimated positions, on a basis of a plurality of computing methods that are based on information on a most-recent position on map information of the own vehicle, the most-recent position of the own vehicle being calculated on a basis of the lane line information, the estimated positions each being related to a current position of the own vehicle; 
and calculate estimated position reliability, on a basis of a result of a comparison between pieces of positional information, including information on one or more of the plurality of estimated positions, wherein the estimated position reliability is calculated so that the estimated position reliability cumulatively becomes higher as a state in which a deviation between the pieces of positional information is equal to or less than the predetermined value lasts longer, wherein, when the lane line information is unobtainable, the traveling controller is configured to: 
calculate a first localized position that indicates a position of the own vehicle in the own vehicle traveling lane on the map information, on basis of the map information, the positioning information and information on three-dimensional objects acquired as the traveling environment information; 
calculate a first estimated position that is one of the estimated positions, on basis of [[the]] a most-recent satellite navigation correction value and the positioning information; 
calculate a second estimated position that is one of the estimated positions, by dead-reckoning; 
calculate a satellite navigation dead-reckoning position reliability as the estimated position reliability, on basis of a deviation between the first estimated position and the second estimated position; 
and perform the traveling control by means of the first localized position and the map information until the estimated position reliability becomes equal to or less than a threshold, wherein the traveling controller, when calculating the first localized position, is configured to: 
extract objects other than the lane line whose corresponding coordinates are recorded on the map information from the three-dimensional objects acquired as the traveling environment information; 
determine distances from the own vehicle to the extracted objects based on the traveling environment information; 
and calculate the first localized position through comparing the coordinates of the extracted objects with the determined distances.

Amend Claim 6 as follows:
A vehicle control system for vehicle, the vehicle control system comprising: 
a traveling controller configured to perform a driving assist of an own vehicle that include automatic driving in which a driver's operation is not required, on a basis of map information, positioning information that indicates a position of the own vehicle by means of a satellite navigation, and lane line information acquired as traveling environment information and related to a lane line ahead of the own vehicle, 
wherein, when the lane line information is unobtainable, the traveling controller is configured to: 
calculate a first localized position that indicates a position of the own vehicle in the own vehicle traveling lane on the map information, on basis of the map information, the positioning information and an information on three-dimensional objects other than the lane line that are recognized as the traveling environment information; 
calculate a first estimated position, on basis of [[the]] a most-recent satellite navigation correction value and the positioning information; 
calculate a second estimated position by dead-reckoning with a yaw rate of the own vehicle; 
calculate a satellite navigation dead-reckoning position reliability on basis of a deviation between the first estimated position and the second estimated position, wherein the satellite navigation dead-reckoning position reliability cumulatively becomes higher as a state in which the deviation is equal to or less than a predetermined value lasts; and 
perform the driving assist by means of the first localized position and the map information until the satellite navigation dead-reckoning position reliability becomes equal to or less than a threshold, 
wherein the traveling controller, when calculating the first localized position, is configured to:
extract objects whose corresponding coordinates are recorded on the map information from the three-dimensional objects other than the lane line that are recognized as the traveling environment information;
 determine distances from the own vehicle to the extracted objects on a basis of the traveling environment information; 
and calculate the first localized position through comparing the coordinates of the extracted objects with the determined distances.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4, 6, 7, and 9-17 are allowed. 
Regarding the claims 1-8 rejected under USC 103 in the Final Rejection filed on 11-18-2021, based on the prior art of record and the Examiner’s updated search, the Examiner has determined that most relevant prior art is Zeng (US Publication No. 2010/0191461) and Shimomura (US Publication No. 2016/0121889). Zeng teaches determining a variance of an information source and reduces the contribution of the information source based on the variance, as seen in at least para.[0042]. Shimomura teaches calculating and increasing the reliability of one or more sensors based on the amount of time a value is acquired, as seen in at least para.[0041].
However, both Zeng and Shimomura do not anticipate, either alone or in combination with any other prior art, the following claim limitations of claim 1: “calculate estimated position reliability, on a basis of a result of a comparison between pieces of positional information, including information on one or more of the plurality of estimated positions, wherein the estimated position reliability is calculated so that the estimated position reliability cumulatively becomes higher as a state in which a deviation between the pieces of positional information is equal to or less than the predetermined value lasts longer, wherein, when the lane line information is unobtainable, the traveling controller is configured to: 
calculate a first localized position that indicates a position of the own vehicle in the own vehicle traveling lane on the map information, on basis of the map information, the positioning information and information on three-dimensional objects acquired as the traveling environment information; 
calculate a first estimated position that is one of the estimated positions, on basis of [[the]] a most-recent satellite navigation correction value and the positioning information; 
calculate a second estimated position that is one of the estimated positions, by dead reckoning; 
calculate a satellite navigation dead-reckoning position reliability as the estimated position reliability, on basis of a deviation between the first estimated position and the second estimated position; 
and perform the traveling control by means of the first localized position and the map information until the estimated position reliability becomes equal to or less than a threshold, wherein the traveling controller, when calculating the first localized position, is configured to: 
extract objects other than the lane line whose corresponding coordinates are recorded on the map information from the three-dimensional objects acquired as the traveling environment information; 
determine distances from the own vehicle to the extracted objects based on the traveling environment information; 
and calculate the first localized position through comparing the coordinates of the extracted objects with the determined distances”.

and the following claim limitations of claim 6, “wherein, when the lane line information is unobtainable, the traveling controller is configured to: 
calculate a first localized position that indicates a position of the own vehicle in the own vehicle traveling lane on the map information, on basis of the map information, the positioning information and an information on three-dimensional objects other than the lane line that are recognized as the traveling environment information; 
calculate a first estimated position, on basis of [[the]] a most-recent satellite navigation correction value and the positioning information; 
calculate a second estimated position by dead-reckoning with a yaw rate of the own vehicle; 
calculate a satellite navigation dead-reckoning position reliability on basis of a deviation between the first estimated position and the second estimated position, wherein the satellite navigation dead-reckoning position reliability cumulatively becomes higher as a state in which the deviation is equal to or less than a predetermined value lasts; and 
perform the driving assist by means of the first localized position and the map information until the satellite navigation dead-reckoning position reliability becomes equal to or less than a threshold, 
wherein the traveling controller, when calculating the first localized position, is configured to:
extract objects whose corresponding coordinates are recorded on the map information from the three-dimensional objects other than the lane line that are recognized as the traveling environment information;
 determine distances from the own vehicle to the extracted objects on a basis of the traveling environment information; 
and calculate the first localized position through comparing the coordinates of the extracted objects with the determined distances”. 
While Zeng does teach determining a variance of an information source and reduces the contribution of the information source based on the variance, Zeng does not anticipate or render obvious increasing the determined reliability of sensor data and map data based on a deviation of the sensor data and map data over time with respect to an absence of lane line data, wherein the vehicle is controlled using the sensor data only while the sensor data reliability is at least a threshold amount or more. Regarding Shimomura, Shimomura does teach calculating and increasing the reliability of one or more sensors based on the amount of time a value is acquired, however, Shimomura does not anticipate or render obvious increasing the determined reliability of sensor data and map data based on a deviation of the sensor data and map data over time with respect to an absence of lane line data, wherein the vehicle is controlled using the sensor data only while the sensor data reliability is at least a threshold amount or more.
Furthermore, there is no clear motivation to combine the references to teach the claimed invention as a whole, wherein the prior art of record fails to disclose any motivation to combine the references in order to achieve the claimed invention.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665